Citation Nr: 0127384	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-01 308	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals of April 
15, 1986, wherein a 100 percent schedular evaluation for 
schizophrenia, chronic undifferentiated type, was reduced to 
a 70 percent rating, should be reversed or revised on the 
basis of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The moving party served on active duty from May 1958 to 
February 1961.

By its decision, dated April 15, 1986, the Board of Veterans' 
Appeals (Board) effectuated a total rating termination by 
reducing the 100 percent schedular evaluation previously 
assigned for the moving party's schizophrenia, chronic 
undifferentiated type, to a 70 percent rating, effective from 
August 1, 1985.  In September 2000, the moving party 
petitioned the Board to reconsider the aforementioned 
decision and further argument in support of such petition was 
received by the Board in October 2000.  The motion for 
reconsideration was denied by the Board in November 2000, and 
in January 2001, there was received by the Board a motion for 
revision or reversal of the Board's decision of April 15, 
1986, on the basis of clear and unmistakable error (CUE).  In 
correspondence, dated in February 2001, to the moving party 
the Board acknowledged its receipt of the above-noted CUE 
motion.


FINDINGS OF FACT

1.  By its decision of April 15, 1986, the Board terminated 
the moving party's total schedular evaluation for 
schizophrenia, chronic undifferentiated type, and reduced 
such evaluation to a 70 percent rating, without consideration 
or application of the provisions of 38 C.F.R. § 3.344 (1985).

2.  The Board's failure in its April 1986 decision to 
consider and apply the provisions of 38 C.F.R. § 3.344 (1985) 
to the then existing record constitutes a CUE of law.


CONCLUSIONS OF LAW

1.  The Board's decision entered on April 15, 1986, 
terminating the total schedular evaluation previously 
assigned for schizophrenia, chronic undifferentiated type, 
and assigning in its place a 70 percent rating, is not final 
in the presence of a CUE of law therein.  38 U.S.C.A. 
§§ 7103(a), 7104(a), 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403, 20.1404, 20.1402(a) (2001).

2.  In light of the CUE of law in the Board's decision of 
April 15, 1986, restoration of a 100 percent schedular 
evaluation for schizophrenia, chronic undifferentiated type, 
beginning August 1, 1985, is warranted.  38 U.S.C.A. § 355 
(West 1982); 38 C.F.R. §§ 3.101, 3.344 (1985).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On April 15, 1986, the Board entered a decision in which it 
terminated the moving party's total schedular evaluation for 
chronic undifferentiated schizophrenia, effective from August 
1, 1985, and in its stead, assigned a 70 percent schedular 
rating.  The 100 percent schedular evaluation for chronic 
undifferentiated schizophrenia, previously assigned under 
Diagnostic Code 9204 of the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities, had been in effect 
continuously since August 15, 1966, and was immediately 
preceded by the assignment of a temporary total rating under 
38 C.F.R. § 4.29 for the period from October 17, 1965, to 
August 15, 1966.

The following findings of fact were entered by the Board in 
its April 1986 decision:

1.  The veteran's schizophrenia is manifested by 
depression, tension, and listlessness.

2.  The veteran has been employed full-time since 
January 1981 and is competent.

3.  More than severe social and industrial 
inadaptability is not present.

Those findings of fact culminated in entry of the following 
conclusion of law:

A rating in excess of 70 percent for 
schizophrenia is not warranted.  (38 U.S.C. 355; 
38 C.F.R. 3.102, 3.343, 4.7, Part 4, Code 9204)

A claim of CUE is a collateral attack on a prior final 
Regional Office (RO) or Board decision.  Hayre v. West, 188 
F.3d 1327, 1333 (Fed. Cir. 1999), citing Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  As set forth in 38 C.F.R. 
§§ 20.1400, 20.1401(a), a final Board decision is a condition 
precedent to review for CUE under 38 U.S.C.A. § 7111.  A 
final decision is defined by regulation as one which was 
appealable under Chapter 72 of Title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. 
§ 20.1401(a).  Here, the Board's decision of April 15, 1986 
would have been appealable under Chapter 72 of Title 38 had 
such provision been in effect at the time of entry of that 
decision.

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a), decisions 
of the Board are final.  Finality, however, may be vitiated 
in cases of grave procedural error.  Hayre at 1334 (where 
there is a breach of the duty to assist in which VA fails to 
obtain pertinent service medical records specifically 
requested by the claimant and fails to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal); see Tabalazon v. Brown, 
8 Vet. App. 359, 361 (1995).  The Court has declined to 
extend the holding in Hayre to decisions of the Board where 
there is a duty-to-assist violation in failing to obtain 
relevant Social Security Administration records.  Tetro v. 
West, 13 Vet. App. 404 (2000); see also Simmons v. West, 14 
Vet. App. 84 (2000) (the tolling-of-finality doctrine was not 
extended to a "garden variety" breach of the VA's duty-to-
assist obligation).  

In the case now before the Board, a challenge with respect to 
the finality of the Board's decision of April 15, 1986, is 
not offered by or on behalf of the moving party on the basis 
of grave procedural error.  There is then no question as to 
the Board's jurisdiction to review the CUE motion presented 
in this matter.  

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  Id.  
To warrant revision or reversal of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  Such regulations implementing § 7111 
were promulgated on the basis of congressional intent that VA 
adopt the judicial interpretation of CUE.  See Board of 
Veterans' Appeals: Rules of Practice--Revision of Decisions 
on Grounds of Clear and Unmistakable Error, 64 Fed. Reg. 2134 
(1999) (codified at 38 C.F.R. § Part 20).  To that extent, 
the holdings of the United States Court of Appeals for 
Veterans Claims (Court) and the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) as they 
pertain to matters involving CUE are for consideration. 

It is noted that the Federal Circuit in Disabled American 
Veterans v. Gober, 234 F.3d. 682, 698-99 (Fed. Cir. 2000), 
validated with one exception (Rule 1404(b), codified at 38 
C.F.R. § 20.1404(b) as to the specific allegations 
requirement) the aforementioned Rules of Practice 
implementing 38 U.S.C.A. § 7111.  In response, VA amended 38 
C.F.R. § 20.1404 and 20.1409, effective from July 10, 2001, 
to provide that, when a CUE motion fails to provide specific 
allegations, the Board will dismiss the motion without 
prejudice to refiling.  66 Fed. Reg. 35902-35903 (Jul. 10, 
2001).

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Id.; see also Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Examples of that which is not CUE 
include a medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, or the failure of 
the Secretary of Veterans Affairs to fulfill his duty-to-
assist obligation.  38 C.F.R. § 20.1404(d).  As well, review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b).

It is noted, parenthetically, that a significant change in 
the law was effectuated on November 9, 2000, when the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As this matter 
is one involving a motion alleging CUE in a prior, final 
Board decision, and in light of the exclusions set forth in 
38 C.F.R. § 20.1411 (2001), the VCAA is not found to be 
applicable to this motion.  See also  Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (VCAA is not applicable to CUE 
motions).

The one and only assignment of error on the part of the 
moving party is that the Board in its April 1986 decision 
failed to consider and apply the provisions of 38 C.F.R. 
§ 3.344.  It is specifically argued it was CUE to effect a 
termination of a total schedular rating that had remained in 
effect for 19 years on the basis of a single medical 
examination and without consideration of whether material 
improvement was sustained under the ordinary conditions of 
life, such as employment or actively seeking employment.  
Citation by the moving party is made to decisions of the 
Court which were entered, beginning in 1991, in which it was 
held that a failure to consider and apply 38 C.F.R. § 3.344 
voids ab initio the reduction action.

It is noted that, pursuant to 38 C.F.R. § 20.1403(b), this 
claim for CUE is governed by the laws and regulations in 
effect as of April 15, 1986, the date on which the Board 
entered the decision under review.  By the same token, the 
holdings of the Court to which the moving party cites were 
not in effect in April 1986 and none are shown to be for 
retroactive application.  See Ternus v. Brown, 6 Vet. App. 
370, 377 (1994).  In this regard, it is noted that it was not 
until 1988 that Congress established the right of claimants 
to seek judicial review of Board decisions, see Veterans 
Judicial Review Act, Public Law 100-687, 102 Stat. 4105 
(1988).

This case turns on whether the Board failed to follow the law 
and regulations in effect on April 15, 1986, and, if so, 
whether any such failure would have manifestly changed the 
outcome of the Board's decision of the foregoing date.  The 
undersigned notes that the Board does not herein reach the 
question of whether there was compliance with the 
requirements of 38 C.F.R. §§ 3.105(e) (procedural 
requirements for rating reductions), 3.343, 3.951 (protection 
of ratings) as then in effect or any other issue, other than 
the single allegation relating to the Board's failure to 
consider and apply 38 C.F.R. § 3.344.  

To be sure, the Board in April 1986 took note of the fact 
that the moving party had been gainfully employed on a full-
time basis since 1981 and that fact was then determined to be 
dispositive of the question of whether a total schedular 
evaluation should be continued.  Notwithstanding the 
overriding importance placed by the Board on the moving 
party's lengthy period of full-time employment, such was an 
inadequate reason to exclude from consideration the 
provisions of 38 C.F.R. § 3.344.  It is noted that in the Law 
and Regulations portion of the April 1986 decision, the Board 
cited to 38 C.F.R. § 3.343 and, while no finding of fact or 
conclusion of law was offered relating to § 3.343, it was 
briefly concluded by the Board in its Discussion and 
Evaluation section that material improvement in the moving 
party's mental condition had been shown by the evidence so as 
to warrant the total rating termination.  Again, as stated 
above, the Board at this juncture does not herein address the 
question of whether the Board fully complied with § 3.343.

The regulations in question, as in effect at the time of 
entry of the Board's decision of April 1986, were as follow:

Total disability ratings, when warranted by the 
severity of the condition and not granted purely 
because of hospital, surgical, or home treatment, 
or individual unemployability will not be 
reduced, in the absence of clear error, without 
examination showing material improvement in 
physical or mental condition.  Examination 
reports showing material improvement must be 
evaluated in conjunction with all the facts of 
record, and consideration must be given 
particularly to whether the veteran attained 
improvement under the ordinary conditions of 
life, i.e., while working or actively seeking 
work or whether the symptoms have been brought 
under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if 
the latter, reduction from total disability 
ratings will not be considered pending 
reexamination after a period of employment (3 to 
6 months).

38 C.F.R. § 3.343(a) (1985).

Where a service-connected disability evaluated at 
100 percent is subject to reduction as a result 
of a change in Part 4 of this chapter, 
consideration will be given to the veteran's 
employment status.  If there is unemployability 
in such cases and the percentage requirements of 
Part 4 of this chapter are met, rating will 
continue at the total disability level but on the 
basis of unemployability.  

38 C.F.R. § 3.343(d) (1985).

Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of 
disability evaluations consistent with the laws 
and VA regulations governing disability 
compensation and pension.  It is essential that 
the entire record of examinations and the 
medical-industrial history be reviewed to 
ascertain whether the recent examination is full 
and complete, including all special examinations 
indicated as a result of general examination and 
the entire case history.  This applies to 
treatment of intercurrent diseases and 
exacerbations, including hospital reports, 
bedside examinations, examinations by designated 
physicians, and examinations in the absence of, 
or without taking full advantage of, laboratory 
facilities and the cooperation of specialists in 
related lines.  Examinations less full and 
complete than those on which payments were 
authorized or continued will not be used as a 
basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced on any 
one examination, except in those instances where 
all the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrated.  Ratings on account of diseases 
which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting 
the results of bed rest.  Moreover, though 
material improvement in the physical or mental 
condition is clearly reflected the rating agency 
will consider whether the evidence makes it 
reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  
When syphilis of the central nervous system or 
alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, 
epilepsy, or the like, it is rarely possible to 
exclude persistence, in masked form, of the 
preceding innocently acquired manifestations.  
Rating boards encountering a change of diagnosis 
will exercise caution in the determination as to 
whether a change in diagnosis represents no more 
than a progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a disease 
entity independent of the service-connected 
disability.  When the new diagnosis reflects 
mental deficiency or personality disorder only, 
the possibility of only temporary remission of a 
super-imposed psychiatric disease will be borne 
in mind.  

38 C.F.R. § 3.344(a) (1985).

If doubt remains, after according due 
consideration to all the evidence developed by 
the several items discussed in paragraph (a) of 
this section, the rating agency will continue the 
rating in effect, citing the former diagnosis 
with the new diagnosis in parentheses, and 
following the appropriate code there will be 
added the reference ``Rating continued pending 
reexamination ------ months from this date, Sec. 
3.344.''  The rating agency will determine on the 
basis of the facts in each individual case 
whether 18, 24 or 30 months will be allowed to 
elapse before the reexamination will be made.   

38 C.F.R. § 3.344(b) (1985).

The provisions of paragraphs (a) and (b) of this 
section apply to ratings which have continued for 
long periods at the same level (5 years or more).  
They do not apply to disabilities which have not 
become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant 
reduction in rating.

38 C.F.R. § 3.344(c) (1985).

There can be no question that 38 C.F.R. § 3.344 was for 
consideration and application by the Board in its April 1986 
decision, notwithstanding the fact that the reduction 
effectuated was a total rating termination and consideration 
was afforded 38 C.F.R. § 3.343.  It was not shown as of April 
1986 that § 3.343 overrode the provisions of § 3.344, thereby 
obviating the need for its consideration and application.  
Moreover, a plain-reading of each indicates that both 
regulations then incorporated the concept of material 
improvement in an analysis of whether a rating reduction 
should be effected.  That notwithstanding, § 3.344, as in 
effect in 1985, was unique in comparison with the provisions 
of § 3.343, with separate and distinct requirements, such as 
the need to compare examination reports prepared at the time 
of the initial assignment of the rating with those compiled 
in connection with the reduction.  Section 3.344 likewise 
drew a distinction between those diseases subject to 
temporary or episodic improvement and those not, and those 
disabilities which were likely to improve, based on the 
period of time in which the rating remained in effect prior 
to reduction.  In sum, the above-noted regulations, which 
were in effect when the Board acted in April 1986, were 
sufficiently dissimilar so as to require that the Board 
consider and apply each as to the facts then of record, based 
on its obligation set forth in 38 C.F.R. § 3.101 (1985) to 
conform to all existing VA regulations.  The Board's failure 
to do so is therefore found to have been error.

Whether such error rose to the level of CUE, depends on 
whether such error was the kind of error that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Some 
exploration of the facts presented in April 1986 is thus in 
order.  

Service connection was granted for a schizophrenic reaction 
by action of the RO in New York, New York, in January 1964, 
at which time a 50 percent rating was assigned.  In October 
1965, the moving party was hospitalized at a VA facility for 
treatment of a severe schizophrenic reaction, which in the 
opinion of attending physicians rendered him incompetent.  He 
continued to remain hospitalized for some time thereafter, 
and by rating action in October 1966, a temporary total 
rating was assigned under 38 C.F.R. § 4.29 for the period 
from October 17, 1965, to August 14, 1966, following which a 
100 percent schedular evaluation was instituted, beginning 
August 15, 1966.  On a VA psychiatric examination in June 
1967, the moving party was found to be competent, and for 
purposes of this inquiry, the record shows that VA found him 
to remain competent from July 1967 to April 1986, excepting a 
period of psychiatric hospitalization from July 1969 to 
January 1970. 

A reduction in the 100 percent evaluation was proposed by the 
RO in early July 1969, in part, based on the moving party's 
account in May 1969 that he had been working 40 hours weekly 
as an automotive parts man since shortly after a VA 
psychiatric examination in April 1968; however, he was 
hospitalized later in July 1969 for treatment of severe 
schizophrenia and his hospital admission was found by the RO 
in September 1969 to rebut the proposed reduction.  As such, 
the 100 percent schedular evaluation was continued.  The 
total schedular evaluation was also continued in rating 
actions of the RO entered in subsequent years, 
notwithstanding notations of full-time employment of the 
moving party as an office machine operator, assembler, and 
stock and sales clerk, in addition to his participation in 
Chapter 31 training involving vocational and college-level 
courses.  In Chapter 31 counseling records compiled, 
beginning in January 1983, the moving party acknowledged 
having been employed at a VA medical facility as a laundry 
worker. 

The reduction action effectuated by the RO, that ultimately 
led to the Board's decision of April 1986, was entered on the 
basis of a single VA psychiatric examination that was 
conducted in March 1985.  At that time, the moving party 
noted that he had been employed by VA as a housekeeper in a 
medical facility for a period of five years, while continuing 
to receive weekly group therapy and ongoing medical 
appointments on a monthly basis.  The moving party admitted 
that his employment minimized his difficulties, although he 
complained of being very tense and anxious inside himself.  A 
diagnosis of schizophrenia, chronic undifferentiated type was 
offered and degree of incapacity was described by the 
examiner as marked.  He was found to be competent.  The 
examiner further noted that he had not reviewed the moving 
party's case file.

Such examination had been preceded by attempts of RO 
personnel, beginning in December 1984, to obtain information 
from the Internal Revenue Service (IRS) and VA as to the 
moving party's current and prior employment.  In response, RO 
personnel were advised by telephone in February 1985 that the 
moving party had been considered for hire by the IRS in March 
1980 and that he was not currently employed by that agency.  
Information supplied by the Director of the VA Medical Center 
in Northport, New York, in April 1985 was to the effect that 
the moving party had been appointed to a part-time 
housekeeping position in June 1980 and switched to full-time 
employment in August 1980 as a cemetery caretaker and then as 
a laundry worker, with no position being held as part of any 
patient program.  Prior part-time work with the IRS at 6.5 
hours weekly and at Korevettes at 20 hours weekly was noted.  

Also before the Board in April 1986 were records involving a 
period of hospitalization of the moving party at a VA 
facility in January 1985, primarily for treatment of 
pneumonia, as well as progress notes compiled at a VA medical 
facility in April and May 1985.  The note recorded in the 
VA's Mental Hygiene Clinic in April 1985 disclosed complaints 
of marital difficulties, sexual dysfunction, mood swings, 
verbal outbursts, and isolation from others.  Difficulties in 
relating to others and feelings of low self-worth and 
depression were also described.  A VA physician reported in 
May 1985 that the moving party currently suffered from 
anxiety, depression, insomnia, paranoid ideation, and 
withdrawal from socialization with others.  His medication 
was noted to include Xanax.  His prognosis was noted to 
remain guarded with continued treatment.

Upon review of the evidence then of record in conjunction 
with the Board's decision of April 15, 1986, it is found by 
the undersigned that the entire record of examinations and 
the medical-industrial history was not reviewed in effecting 
the reduction in question and that the single examination 
upon which the reduction was based was not nearly as complete 
as the reports of hospitalization that led to the initiation 
of the 100 percent rating back in the 1960s.  Moreover, the 
moving party's disability, a psychotic reaction, was one 
subject to temporary or episodic improvement as provided by 
38 C.F.R. § 3.344, and, as such, the reduction could not have 
been effected on the basis of a single examination, except 
where all of the evidence of record clearly warranted the 
conclusion that sustained improvement had been demonstrated.  
While it is significant that the moving party had been 
performing full-time employment continuously from January 
1981 and that the examiner in March 1985 found him to be 
competent, his employment and competency were previously 
established by entries in the record, which did not prompt VA 
to initiate action to reduce the 100 percent rating for the 
moving party's schizophrenia.  It is also significant that at 
the time of the Board decision in question, pertinent 
regulations provided in part as follows:  "The rating board 
must not underevaluate the emotionally sick veteran with a 
good work record...."  See 38 C.F.R. § 4.130 (1985).  

The report of the VA examination in March 1985, even if 
compromised by the absence of a review by the examiner of the 
claims folder, nonetheless was probative for the examiner's 
conclusion that there was marked incapacity due to the moving 
party's schizophrenia.  There was also clinical evidence of a 
continuation of many disabling symptoms, such as anxiety, 
depression, paranoia, and social withdrawal, as well as 
statements of the veteran, albeit conflicting ones, as to the 
continued severity of his psychiatric symptomatology and his 
inability to cope well with such.  Consequently, it cannot be 
said that all of the evidence then on file demonstrated 
sustained improvement.  

In view of the foregoing, it is concluded that the Board's 
failure to consider and apply 38 C.F.R. § 3.344 (1985) was a 
CUE of law and that, but for such failure, the Board would 
have restored the moving party's total schedular evaluation.  
Accordingly, as there was CUE in the Board's decision of 
April 15, 1986, a grant of the moving party's motion is in 
order and restoration of the moving party's 100 percent 
schedular evaluation for schizophrenia, chronic 
undifferentiated type, beginning August 1, 1985, is 
warranted.  Based on the fact that such rating remained in 
effect for a period of 20 years or more, the 100 percent 
rating is protected and cannot be reduced unless fraud is 
shown.  38 C.F.R. § 3.951 (2001).


ORDER

The motion for reversal or revision of the Board's decision 
of April 15, 1986 on the basis of CUE is granted.

Restoration of a 100 percent schedular evaluation for 
schizophrenia, chronic undifferentiated type, effective from 
August 1, 1985, is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 


